Citation Nr: 1714800	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-12 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to the service-connected low back disability.

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to the service-connected low back disability.

3.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for service-connected hepatitis C prior to April 9, 2013.

4.  Entitlement to an initial disability rating (or evaluation) in excess of 20 percent for service-connected hepatitis C from April 9, 2013, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1965 to February 1969 and from May 1974 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In March 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  The appeal is REMANDED to the AOJ.


REMAND

Another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's appeals of service connection for right and left lower extremity peripheral neuropathy and higher initial ratings for hepatitis C.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c),(d) (2016).

In the March 2015 Board Remand, in pertinent part, the AOJ was instructed to afford the Veteran VA examinations of the bilateral lower peripheral neuropathy (to assist in determining the etiology of the claimed disabilities) and of the service-connected hepatitis C (to assist in determining the current nature and severity of the service-connected disability).  In this regard, a Board remand confers upon an appellant the right to compliance with that order.  Stegall, 11 Vet. App. at 268; D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  

At the outset, the Board notes that another examination of the Veteran is not necessary as to the appeal of service connection for bilateral lower extremity peripheral neuropathy.  In this regard, the Veteran was afforded numerous VA examinations of the peripheral nerves in March 2011, December 2012, and December 2014.  As current bilateral lower extremity peripheral neuropathy is clearly established by the evidence already of record, only an addendum medical opinion is necessary to assist in determining the etiology of the bilateral lower extremity peripheral neuropathy.  As explained in detail in the March 2015 Board Remand, there is no medical opinion of record that adequately addresses whether the current bilateral lower extremity peripheral neuropathy was caused by service or is secondary to a service-connected disability, to include the service-connected low back disability.

While the AOJ indicated that the Veteran was informed of the scheduled VA examinations and failed to appear (see November 2015 email correspondence), a review of the electronic record, to include on VBMS and Virtual VA, does not reveal any notification letters to the Veteran or the representative from the AOJ notifying him of the time and place of the scheduled VA examinations.

Even assuming, arguendo, that the Veteran was sent the appropriate notification of the time and place of the scheduled VA examinations, the record is unclear as to whether any notification was sent to the Veteran's current address.  In an April 28, 2015 correspondence, the AOJ informed the Veteran that a copy of the March 2015 Board Remand, which was sent to the Veteran's address at [redacted], was returned to VA by the United States Postal Service (USPS) as undeliverable and unable to forward on April 4, 2015.  The Veteran was subsequently resent a copy of the March 2015 Board Remand to the address at [redacted].  Because the notification letters informing the Veteran of the scheduled VA examinations are not of record, it is unclear whether the notification letters (if sent) were delivered to the address at [redacted] or the address at [redacted].  

In this regard, the Board notes that there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 311.  In Kyhn v. Shinseki, 24 Vet. App. 228, 237 (2011), the United States Court of Appeals for Veterans Claims (Court) indicated that the presumption of regularity applied to notice of VA examinations.  However, that decision was vacated on other grounds in Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  There has been no subsequent precedential opinion on this question.  Although absence of copies of the VA examination scheduling letters (informing the Veteran of the time and place of the VA examinations) in the electronic claims file does not necessarily preclude application of the presumption that the Veteran received proper notice, see Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004), in the instant case, there is an indication that the notice, if any, may have been sent to an incorrect mailing address.

The Board further notes that the Veteran's mailing address has changed again.  In the most recent correspondence, dated in December 2016, the Veteran's address is listed as [redacted].  There are notes in VBMS that indicate that the Veteran has moved to Rhode Island.  See 12/01/2016 Note.  Based on the above, the Board finds that another remand is necessary to obtain an addendum medical opinion as to the appeal of service connection for right and left lower extremity peripheral neuropathy and to ensure that the Veteran is properly notified of the scheduled examination for the appeal of higher initial ratings for hepatitis C.

Accordingly, the case is REMANDED for the following actions:

1. Request that an appropriate medical professional review the electronic file and provide an addendum medical opinion to assist in determining the etiology of the current bilateral lower extremity peripheral neuropathy.  The relevant documents in the electronic file, to include in VBMS and Virtual VA, should be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the examination report (another examination of the Veteran is not required).  If the VA examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to causation and aggravation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

The VA examiner should offer the following opinions:

a) Is it at least as likely as not (50 percent probability or greater) that the current bilateral lower extremity peripheral neuropathy began during service or is etiologically related to active service from August 1965 to February 1969 and from May 1974 to May 1976, to include in-service bilateral femur fractures?

b) Is it at least as likely as not (50 percent probability or greater) that the current bilateral lower extremity peripheral neuropathy is caused by the service-connected low back disability or any other service-connected disability?

c) If not caused by the service-connected disabilities, to include the service-connected back disability, is it at least as likely as not (50 percent probability or greater) that the bilateral lower extremity peripheral neuropathy is aggravated (worsened in severity beyond the natural progression of the disease) by the service-connected disabilities, to include the service-connected back disability?  If the VA examiner opines that the bilateral lower extremity peripheral neuropathy is aggravated by any of the service-connected disabilities, he/she should indicate the degree of disability before aggravation and the current degree of disability.

In rendering the opinion requested in paragraph a), the VA examiner should comment on the significance, if any, of the in-service fractures of the right and left femur.

In rendering the opinions requested in paragraphs 
a) through c), the VA examiner should assume, as fact, that the Veteran has a current diagnosis of bilateral lower extremity peripheral neuropathy.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to these claims.

2. After verification of the Veteran's current mailing address, schedule the appropriate VA examination to assist in determining the current level of severity of the service-connected hepatitis C.  The relevant documents in the electronic file, to include on VBMS and Virtual VA, should be made available to, and be reviewed by, the examiner.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated tests should be conducted and all signs and symptoms of the service-connected hepatitis C should be reported in detail, including all information necessary for rating the disability under 38 C.F.R. § 4.114, Diagnostic Code 7354 (2016).

Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the appeal.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the scheduled examination, the notification letter scheduling the examination that was sent to the Veteran's last known address should be associated with the electronic file.  Any notice that is returned to VA as undeliverable should also be associated with the electronic file.

3. Review the electronic record and ensure that all of the foregoing development actions have been conducted and completed in full.  In this regard, ensure that the questions asked by the Board have been addressed by the examiner with consideration of the specific evidence identified.  If any development is incomplete, appropriate corrective action is to be implemented.  If the requested VA examination and opinions do not include adequate responses to the specific opinions requested, the report must be returned for corrective action.  Stegall at 268; 38 C.F.R. § 4.2 (2016).

4. After completion of the above and any additional development deemed necessary, readjudicate the issues of service connection for right and left lower extremity peripheral neuropathy and higher initial ratings for service-connected hepatitis C in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran is advised to appear and participate in any scheduled VA examination as failure to do so may result in denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2016).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




